Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 objected to because of the following informalities: 
In claim 2 line 3, “… the row of bolts is parallel to ….” should read “… the row of bolts are parallel to ….”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19 line 3, “...the shear pin…” lacks proper positive antecedent basis because a shear pin is set forth in claim 18, not claim 17.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6-9, 11-15, 17, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over West (US 2015/0013142).

an aircraft wing (14) comprising a wing box made partly by a front spar (52) and an intermediate spar (Para 0030; spars, ribs and wing skin forms a wing box);
an engine mounting pylon (12) arranged beneath the wing (14), the pylon comprising a primary structure in the form of a box having an upper spar (26) extending at least partly beneath the wing box, and a lower spar (28), lateral panels/first side (34) and second side (36), and transverse reinforcement ribs/internal structural supports (38) (Para 0027-0028);
and means for attaching the primary structure of the mounting pylon on the wing box,
wherein said attachment comprises a structural part of the pylon/wing mounted fittings (72, 74)), and a fitting/wing fitting (54) attached to one of said front and intermediate spars (Para 0035, 0042),
but it is silent about said attachment means comprising a row of bolts along which each bolt passes through a structural part of the pylon and a fitting attached to one of said front and intermediate spars.
	However, West ‘142 teaches (figure 4) caps (98) mechanically attached and retained against the pin by one of the bolts (99) (Para 0042). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified West ‘142 to configure attachment means comprising a row of bolts. One of ordinary skill in art would recognize that doing so would provide structural reinforcement while attaching structural part of the pylon/pylon-mounting flange (84), and a fitting/wing fitting (54).

	Regarding claim 7, modified West ‘142 teaches (figures 1-4) an assembly as claimed in claim 6, wherein the upper bracket/wing-mounted fittings (72, 74) of said lateral panel is located: outside the pylon with respect to the lateral panel.
Regarding claim 8, modified West ‘142 teaches (figures 1-4) an assembly as claimed in claim 6, wherein the upper bracket/wing-mounted fittings (72, 74) corresponds to at least one  non-integral/mechanically attached part secured to the lateral panel (Para 0035)
	Regarding claim 9, modified West ‘142 teaches (figures 1-4) an assembly as claimed in claim 1, wherein each fitting/wing fitting (54) attached on said front spar of the wing box is arranged outside the wing box (fitting (50) is in front of the wing box).
	Regarding claim 11, modified West ‘142 teaches (figures 1-4) an assembly as claimed in claim 1, wherein each fitting attached on said front spar has at least:
a first plate for attachment to the front spar (as shown in the figure below);
a second attachment plate cooperating with at least one of said bolts of the row of bolts, said first and second attachment plates essentially orthogonal to each other (as shown in the figure below);
a lateral flank secured to said first and second attachment plates (as shown in the figure below)
but it is silent about lateral flanks secured to said first and second attachment plates. 

    PNG
    media_image1.png
    269
    594
    media_image1.png
    Greyscale

However, West ‘142 teaches (figures 1 and 8) engine fittings with a first plate, a second plate and lateral flanks secured to said first and second plates (as shown in the figure below; clearly seen figure 8). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified West ‘142 to configure fittings with two lateral flanks. One of ordinary skill in art would recognize that doing so would help in aligning fittings during installation.
Regarding claim 12, modified West ‘142 teaches (figures 1-4) an assembly as claimed in claim 1, further comprising a liner/skin (50) secured beneath a lower skin of the pressure face of the wing box and arranged between the lower skin and the primary structure of the pylon, with each bolt of the row of bolts passing through the liner/skin (50) (Para 0030; skin surrounds internal structure of the wing as can be seen in figures 9-10).
Regarding claim 13, modified West ‘142 teaches (figures 1-4) an assembly as claimed in claim 1, wherein at least one bolt of the row of bolts is installed with a tight fit so as to be able to react the forces acting in a longitudinal (X) and in a transverse direction (Y) of the assembly (bolts are fasteners which are load path for forces).
Regarding claim 14, modified West ‘142 teaches (figures 1-4) an assembly as claimed in claim 1, wherein said fitting is attached on the front spar (52) of the wing box (Para 0030).

Regarding claim 17, modified West ‘142 teaches (figures 1-4) an assembly as claimed in claim 14, further comprising a rear wing attachment/ rear attachment (18) arranged at a transverse reinforcement rib/internal structural support (38) that closes the rear of the box-shaped primary structure, and wherein the primary structure is attached beneath the wing box solely by the front wing attachment and the rear wing attachment (Para 0026, 0029).
Regarding claim 19, modified West ‘142 teaches (figures 1-4) an assembly as claimed in claim 17, wherein the rear wing attachment/ rear attachment (18) further comprises at least one shackle/rear linking attachment plate (56) through which the shear pin/failsafe catcher pin (70) passes (Para 0031, 0033).
Regarding claim 20, modified West ‘142 teaches (figures 1-4) an assembly as claimed in claim 17, wherein the rear wing attachment/rear attachment (18) comprises a set of bolts/mechanical fasteners (62), with each bolt passing through a structural part of the pylon/ rear pylon attachment plate (48) and a fitting secured to the wing (Para 0032; rear linking attachment plates (56) is a part of a fitting secured to the wing).
Regarding claim 21, modified West ‘142 teaches (figures 1-4) an assembly as claimed in claim 20, wherein the rear wing attachment/ rear attachment (18) comprises a shear pin/ failsafe catcher pin (70) for reacting the forces acting in a longitudinal direction (X) and in a transverse direction (Y) of the assembly (Para 0033).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over West  (US 2015/0013142) as applied to claim 1 above, and further in view of Kang (US 10,266,273).

	However, Kang et al. ‘273 teaches (figures 2-4) an engine pylon (10) tension fasteners/bolts (22) partially couple the upper fitting (18) and the upper panel (14) at a location that overlaps at least a portion of each of the spaced frames/ribs (16) (Col. 2 Lines 25-35), Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified West ‘142 to incorporate the teachings of  Kang et al. ‘273 to configure the assembly as claimed. One of ordinary skill in art would recognize that doing so would get rid of extra mounting components and simplify the design.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over West  (US 2015/0013142) as applied to claim 1 above, and further in view of Waku (US 2013/0316128).
Regarding claim 10, modified West ‘142 teaches (figures 1-4) an assembly as claimed in claim 1, wherein each fitting/wing fitting (50) attached on said front spar but it is silent about each fitting attached on either said front or intermediate spar is located in the longitudinal continuity of an inner reinforcement rib of the wing box, the inner reinforcement rib attached to both the front and intermediate spar of the wing box.
	However, Waku ‘128 teaches (figures 1) the plurality of ribs (4) structurally reinforcing the primary wing (1) wherein one end of each rib (4) is connected to the front spar (21) and the other end thereof is connected to the rear spar (22) (Para 0024) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention .
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over West  (US 2015/0013142) as applied to claim 14 above, and further in view of Lafont (US 2010/0193627).
Regarding claim 16, modified West ‘142 teaches (figures 1-4) an assembly as claimed in claim 14, wherein the row of bolts constitutes/forms a front wing attachment but it is silent about said front win attachment further comprises two shear pins for reacting the forces acting in a longitudinal direction (X) and in a transverse direction (Y) of the assembly, with the two shear pins being spaced apart from one another in the transverse direction (Y). However, Lafont ‘627 teaches (figures 1-3) the fastening means provided between the closing element (28) and the forward spar (34) are a plurality of tension bolts (38), and two lateral shear pins (40) (Para 0042) Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified West ‘142 to incorporate the teachings of Lafont ‘627 to configure an assembly as claimed so as to resist forces applied along a first and a second directions orthogonal to each other (Para 0042).
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over West  (US 2015/0013142) as applied to claim 17 above, and further in view of Marche (US 2012/0286125).
Regarding claim 18, modified West ‘142 teaches (figures 1-4) an assembly as claimed in claim 17, wherein the rear wing attachment/ rear attachment (18) comprises a shear pin/ failsafe catcher pin (70) projecting to the rear, the shear pin arranged essentially in a longitudinal .
Allowable Subject Matter
Claims 3-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHESH DANGOL whose telephone number is (303)297-4455.  The examiner can normally be reached on Monday-Friday 0730-0530 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ASHESH DANGOL/Examiner, Art Unit 3642                                                                                                                                                                                                        
/Richard R. Green/Primary Examiner, Art Unit 3647